DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/22 has been entered.
 Response to Arguments
Applicant's arguments filed 1/14/22 have been fully considered but they are not persuasive. Applicant has provided no amendments to the limitations in this response. Applicant’s arguments center on the underlying latching structure of Pepe and how they would not be compatible with COOLSHIRT. Specifically Pepe uses latching arms 216 and lugs 213 and therefore the securing means of COOLSHIRT would not be operable in a combination. 
Examiner agrees this would be the case, however, Examiner seeks to replace the latching system and the stop member securing means with that of a push-button type release (and a pull handle) mechanism taught by COOLSHIRT. Examiner is relying on the push button-type release structure being taught and applying this securing means to replace the latching system of Pepe. Similarly, Applicant argues the round shapes versus rectangular and the type of underlying art (liquid vs. fiber). Examiner believes the substitution of one securing structure with another would be within the level of ordinary skill in the art. 
Examiner reiterates the need for clarification of Applicant’s bore and release structures. Applicant’s inventive concept pertains to the connection and quick-release of a connector that utilizes a bore shaped “button”. It is noted that converting a release mechanism from what may appear to be an unrelated art (hoses, electrical, etc) would be within the level of ordinary skill in the art. The relevant structure is the securing means and not the overall art in general. Examiner suggests amendment of the claims to better define the releasing mechanism with bore and how this portion resides within a housing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9, 18, 23, 26-28, 30-36, 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0016902 to Pepe et al. and in view of CoolShirt.
Pepe discloses an extender port for making optical connections, comprising: 
A shell comprising a first portion (322 front; figure 13) and second portion (322 rear; figure 13 and paragraph 66) and defining a cavity (“port that extends into the adapter body”; paragraph 66); 
A first connection port and second port defining an aligned passageway (320); 
At least one securing feature associated with the at least one connection port passageway (figure 15); 
Wherein a portion of the at least one securing feature is capable of translating within a portion of the shell (figures 15 and 17 depict the associated securing features that translate as they are pressed. Also 240; figure 11). 
As to claim 8, the securing feature locks and actuates. No specific structure is recited as to how the device locks or is secured. As broadly interpreted, once connected, the connector would be secure and locked.
Claim 23 relates to the above.
As to claim 28, the connection port is part of the shell.
As to claims 30-36, the connector is arranged and features are disclosed by Pepe (cutouts for keying to secure, securing feature is perpendicular and adapter aligned with the passageway and disposed in the cavity).
As to claim 38, there is no detail as to the sealing structure. The plug (310) would seal the cavity.

However, Pepe fails to explicitly disclose the securing feature having a bore sized to receive a connector therethrough and subsequently aligned with the port passageway (Applicant claim 9).
Claims 18 and 26-27 relate to the above and adds limitation that the securing feature translates from a retain position to an open position. Pepe does not specifically disclose this function.
CoolShirt (as depicted in Response to Arguments above) contains a bore sized to retain and secure an associated connector portion. As a connector is inserted, it translates from open to secure and is locked using a portion of the securing feature sub-assembly.
It would have been obvious to one having ordinary skill in the art to modify the securing feature of Pepe with a common and well known bore shaped feature to fully seal a cable connector.
Claims 20-22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pepe in view of CoolShirt as applied to claims above. 
Pepe in view of CoolShirt discloses the invention as claimed except for “cutouts” in the connector portions associated with the bore portion. It is noted that shaping a connector to have ramps, ledges or biasing portions is common in the securing art. Pepe discloses such structure in Figure 16. 
It would have been obvious to create ramped ledges and combined them with the bore sized securing features of CoolShirt in order to more smoothly engage locking portions of the connector.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883